Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 07/05/2022, in which, claim(s) 1-20 is/are pending.

Response to Arguments
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 10-15 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of Applicant’s remarks. (See Remarks pp. 8-9)

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leitner (Pub. No.: US 2017/0214612 A1) in view of Movsisyan (Pub. No.: US 2018/0295061 A1) further in view of Gourlay et al. (Pub. No.: Us 2015/0200808 A1; hereinafter Gourlay).
Regarding claims 1, 9 and 16, Leitner discloses a method comprising:
receiving, by a processing device executing a hypervisor, a packet from a first container, the packet to be provided to a second container, the packet comprising a header including a first network address associated with the second container (a virtual switch executing by the hypervisor, forwarding packets from one or more destination amongst the virtual machines, a network packet comprising a header and a payload, identifying, in view of the header, a port of the virtual switch for forwarding the network packet, storing the network packet to a shared memory buffer associated with the port, wherein the shared memory buffer is accessible to a network function, notifying the network function that the network packet is stored to the shared memory buffer; and processing the network packet by the network function [Leitner; ¶46-53; fig. 1 and associated text]);
identifying, by the hypervisor, a network policy for the packet in view of the first network address (the address and ports from the header is identify and network rules/policies are enforced [Leitner; ¶8-10, 36-37, 46-53]);
determining a second network address corresponding to the second container in view of the network policy (the virtual switch may compare a packet's source or destination address to entries in a distribution table and determine that the header matches a particular subnet. The virtual switch may then direct the packet through one or more network functions that process packets for the particular subnet. For example, the packet may be stored in a shared memory buffer associated with a network function that performs network address translation. Network address translation maps one IP address space to another by modifying the network address information in packet headers. The packet may be address-translated from one address space to another by a first network functions. The network address translation network function may then store the modified packet to a shared memory buffer that is shared with a load balancing network function [Leitner; ¶8-10, 36-37, 46-53]); and
performing, by the hypervisor, a network address translation to modify the header of the packet (may modify the packet header to indicate forwarding to a selected server [Leitner; ¶36-37, 46-53]). Leitner discloses a virtual switch executes on a computer system to forward packets to one or more destinations and modify the packet header to indicate forwarding to a selected server. Leitner does not explicilty discloses modify the header of the packet to include the second network address corresponding to the second container; however, in a related and analogous art, Movsisyan teaches this feature.
In particular, Movsisyan teaches detecting, from the first virtualized computing instance supported by the host, a packet that includes header information identifying the second virtualized computing instance as a destination; and identifying that the first virtualized computing instance and second virtualized computing instance are configured to perform respective first role and second role to implement the multi-node application, and based on roles, modify header of packet to DNAT translation to includes destination address based on the DNAT rules [Movsisyan; ¶26-31; Fig. 3 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Leitner in new of Movsisyan with the motivation to includes new address header for forwarding faster and more efficient. Leitner-Movsisyan combination does not explicilty discloses in response to the second container obtaining a new network address, updating, by a container orchestration system, a network policy to associate the second container with a second network address; however, in a related and analogous art, Gourlay teaches this feature.
In particular, Gourlay teaches virtual machines VM in the network obtaining new IP address, and the network management modifying the information related to the VM align with the new information and updating network policies across all network devices [Gourlay; ¶18-21, 48-50]. IT would have been obvious before the effective filing date of the claimed invention to modify Leitner-Movsisyan combination in view of Gourlay with the motivation to allow proper packet forwarding when network devices obtain new IP address.

Regarding claim 2, Leitner-Movsisyan combination discloses the method of claim 1, further comprising: providing the packet to the second container at the second network address of the modified header (add second network address to header [Movsisyan; ¶27-29, 36-37, 46-53]). The motivation to includes new address header for forwarding faster and more efficient.

Regarding claim 3, Leitner-Movsisyan combination discloses the method of claim 2, wherein the packet is received from a first service executing in the first container and provided to a second service executing in the second container, wherein the first service uses a first programming language and the second service uses a second programming language that is different than the first programming language (the differences in programs language can be used in cross platform, particular when they running different OS in each VM  [Movsisyan; ¶57-61]). The motivation to be able to process packages under different OS.

Regarding claim 4, Leitner-Movsisyan combination discloses the method of claim 1, wherein the network policy is received from a container orchestration system (the policies are set and supported by the system [Leitner; ¶8-10, 36-37, 46-53]).

Regarding claim 5, Leitner-Movsisyan combination discloses the method of claim 1, wherein the first container and the second container reside within one or more virtual machines (different VMs sending packets [Leitner; fig. 1 and associated text]).

Regarding claim 6, Leitner-Movsisyan combination discloses the method of claim 1, wherein identifying the network policy for the packet in view of the first network address comprises: identifying a plurality of network policies, each of the plurality of network policies having a corresponding network address; and identifying the network policy from the plurality of network policies in view of the corresponding network address of the network policy matching the first network address (there are a pluralities of VM, and each VM have their own network address, such that the DNAT rules/policies for each VM can be different [Movsisyan; ¶57-61; fig. 3 and associated text]). The motivation to forwarding packages faster and more efficient.

Regarding claim 7, Leitner-Movsisyan combination discloses the method of claim 1, wherein the packet is received from the first container by the hypervisor via a virtual network interface card (data are transfer over the network cards of each hypervisor [Movsisyan; ¶11-19; fig. 1 and associated text]). The motivation to forwarding packages faster and more efficient.

Regarding claim 8, Leitner-Movsisyan combination discloses the method of claim 1, wherein the network policy correlates the first network address received from the first container with the second network address corresponding to a location of the second container (the add2 is the location of the second VM [Movsisyan; ¶57-61; fig. 3 and associated text]). The motivation to forwarding packages faster and more efficient.

Regarding claim 10, Leitner-Movsisyan combination discloses the system of claim 9, wherein the processing device is further to: perform a network address translation to modify a header of the packet to include a network address corresponding to the second container, wherein the processing device is to provide the packet comprising the modified header to the second container in response to performing the network address translation (modify header of packet to DNAT translation to includes destination address based on the DNAT rules [Movsisyan; ¶26-31; Fig. 3 and associated text]. The motivation to includes new address header for forwarding faster and more efficient.

Regarding claim 11, Leitner-Movsisyan combination discloses the system of claim 9, wherein to determine whether the packet was successfully delivered to the second container, the processing device is further to: receive, from the second container, an indication that the delivery of the packet was unsuccessful (success failure notices [Movsisyan; ¶26-31; Fig. 3 and associated text]. The motivation to includes new address header for forwarding faster and more efficient.

Regarding claim 14, Leitner-Movsisyan combination discloses the system of claim 9, wherein the packet is received from a first application executing in the first container and provided to a second application executing in the second container, wherein the first application uses a first programming language and the second application uses a second programming language that is different than the first programming language (the differences in programs language can be used in cross platform, particular when they running different OS in each VM  [Movsisyan; ¶57-61]). The motivation to be able to process packages under different OS.

Regarding claim 15, Leitner-Movsisyan combination discloses the system of claim 9, wherein the first container and the second container reside within one or more virtual machines (different VMs sending packets [Leitner; fig. 1 and associated text]).

Regarding claim 17, Leitner-Movsisyan combination discloses the non-transitory computer-readable storage medium of claim 16, wherein the processing device is further to: provide the packet to the second container at the second destination addresses (the add2 is the location of the second VM [Movsisyan; ¶57-61; fig. 3 and associated text]). The motivation to forwarding packages faster and more efficient.

Regarding claim 18, Leitner-Movsisyan combination discloses the non-transitory computer-readable storage medium of claim 16, wherein the processing device is further to: install a forwarding rule to a memory associated with the processing device, the forwarding rule to cause the processing device to perform the network address translation on subsequent packets received from the first container (NAT of packet header and modify header [Leitner; ¶36])

Regarding claim 19, Leitner-Movsisyan combination discloses the non-transitory computer-readable storage medium of claim 18, wherein the processing device is further to: detect a disconnect by the first container; and remove the forwarding rule from the memory associated with the processing device (the VM, rules and roles mapping can be modified [Movsisyan; ¶32, 57-61; fig. 3-4 and associated text]). The motivation to remove unneeded VM to conserve resources.

Regarding claim 20, Leitner-Movsisyan combination discloses the non-transitory computer-readable storage medium of claim 16, wherein the processing device is executing a hypervisor (executing on hypervisor 140 [Leitner; fig. 1 and associated text]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leitner-Movsisyan combination in view of Nenov (Pat. NO.: US 9819699 B1).
Regarding claim 12, Leitner-Movsisyan combination does not explicilty discloses the system of claim 9, wherein the network policy indicates a threshold number of times the packet is to be subsequently provided to the second container; however, in a related and analogous art, Nenov teaches this feature.
In particular, Nenov teaches network rules such that device identified to set rules, such as packets transfer limit, data size, block transmission, etc., [Nenov; 5:35-67, 6:1-55, 10:1-67, 11:1-67; Fig. 1C, 3 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Leitner-Movsisyan combination in view of Nenov with the motivation to regulates data between devices to prevent overload.

Regarding claim 13, Leitner-Movsisyan-Nenov combination discloses the system of claim 12, wherein the processing device is further to: determine whether a number of times the packet has been subsequently provided to the second container satisfies the threshold number of times indicated by the network policy; and in response to determining that the number of times the packet has been subsequently provided satisfies the threshold number of times, determine to not subsequently provide the packet to the second container (after set numbers of data packet send, block transmission to the particular, [Nenov; 5:35-67, 6:1-55, 10:1-67, 11:1-67; Fig. 1C, 3 and associated text]). The motivation to regulates data between devices to prevent overload.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432